Exhibit 10.2

[CEO Specimen]

DIAMOND OFFSHORE DRILLING, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made and
entered into as of the date of grant set forth below (the “Grant Date”) and
evidences the grant of the Performance Award set forth below by Diamond Offshore
Drilling, Inc., a Delaware corporation (the “Company”), to the individual named
below (the “Grantee”). Capitalized terms not defined herein shall have the
meanings ascribed to them in the Diamond Offshore Drilling, Inc. Equity
Incentive Compensation Plan (the “Plan”).

 

Name of Grantee: [                    ] Target Number of Performance RSUs:
[                    ] Grant Date: [                    ] Performance Period:
Calendar years [calendar year including Grant Date and two following calendar
years] Vesting of RSUs: See Section 2 below

1. Grant of Performance Awards. The Company hereby grants to the Grantee
performance-based Restricted Stock Units (“Performance RSUs” or “RSUs”) as set
forth herein (the “Performance Award”), subject to all of the terms and
conditions of this Agreement and the Plan. Each RSU represents the right to
receive one share of Stock upon the vesting of such RSU, rounded down to the
nearest whole share in the aggregate on the Vesting Date. This Agreement shall
constitute the Award Terms for purposes of the Plan.

2. Form of Payment and Vesting.

(a) The attached Schedule A specifies the financial performance goals
(“Performance Goals”) required to be attained during the performance period
designated above (the “Performance Period”) in order for the Performance RSUs to
become eligible to vest, provided that, in determining the number of Performance
RSUs eligible to vest, the Committee shall at all times have the right in its
sole discretion to reduce the number of Performance RSUs that would otherwise be
eligible to vest as a result of the performance as measured against the
Performance Goal (“Negative Discretion”). Any Performance RSUs that vest in
accordance with this Agreement shall thereafter be payable in accordance with
this Section 2. Any Performance RSUs that do not vest pursuant to this Agreement
shall be immediately forfeited.

(b) Following the end of the Performance Period (but in no event later than two
and one-half (2 1⁄2) months following the end of the Performance Period), the
Committee shall



--------------------------------------------------------------------------------

determine the actual level of attainment of the Performance Goal for the
Performance Period. On the basis of the Committee’s determination, the Committee
will determine the number of Performance RSUs eligible to vest as calculated in
accordance with the percentile matrix set forth in Schedule A, subject to the
Committee’s Negative Discretion. The number of Performance RSUs determined by
the Committee through such process shall constitute the number of RSUs in which
the Grantee shall vest under this Award. With regard to Performance RSUs subject
to this Award, the “Vesting Date” for such Performance RSUs shall be the date
that the Committee determines the vesting of Performance RSUs in accordance with
this Section 2(b).

(c) Not later than two and one-half (2 1⁄2) months following the end of the
Performance Period, the Company shall deliver to the account of the Grantee a
number of shares of Stock (either by delivering one or more certificates for
such shares or by entering such shares in book entry form, as determined by the
Company in its discretion) equal to the number of RSUs subject to this Award
that vest on the Vesting Date, less withholding pursuant to Section 7(e) of the
Plan, unless such RSUs terminated or are forfeited prior to the Vesting Date
pursuant to this Agreement or the Plan or unless the Company has elected in its
discretion to settle such vested RSUs in cash in lieu of Stock. The Company’s
obligation to deliver shares of Stock or otherwise make payment with respect to
vested RSUs is subject to the condition precedent that the Grantee or other
person entitled under the Plan to receive any shares of Stock with respect to
the vested RSUs deliver to the Company any representations or other documents or
assurances required pursuant to Section 7(j) of the Plan. Neither the Grantee
nor any of the Grantee’s successors, heirs, assigns or personal representatives
shall have any further rights or interests with respect to any RSUs that are
paid or that terminate pursuant to this Agreement or the Plan. Notwithstanding
anything herein to the contrary, the Company shall have no obligation to issue
shares of Stock in payment of the RSUs unless such issuance and such payment
shall comply with all relevant provisions of law and the requirements of any
applicable stock exchange.

(d) Except as otherwise provided in Section 3 of this Agreement and except as
otherwise provided in the Employment Agreement to the extent then in effect, the
vesting schedule in this Agreement requires continued employment or service with
the Company or one of its Subsidiaries through the Vesting Date as a condition
to the vesting of the Award and the rights and benefits under this Agreement.
Except as otherwise provided in Section 3 of this Agreement and except as
otherwise provided in the Employment Agreement to the extent then in effect,
employment or service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Grantee to any proportionate vesting
or avoid or mitigate a termination of rights and benefits upon or following a
termination of employment or services as provided in this Agreement or under the
Plan.

(e) Notwithstanding anything to the contrary in this Agreement, the Company
reserves the right, at its sole discretion, to settle any vested RSU by cash
payment in lieu of Stock. If the Company elects to settle any RSU in cash, the
amount of cash to be paid by the Company in settlement shall be determined by
multiplying (a) the number of vested RSUs to be settled in cash, less any
withholding pursuant to Section 7(e) of the Plan, by (b) the Fair Market Value
of a share of Stock as of the Vesting Date.

 

2



--------------------------------------------------------------------------------

3. Termination of Performance Award. Reference is hereby made to the Employment
Agreement, dated as of February 12, 2014, between the Company and the Grantee
(as may be extended or amended, the “Employment Agreement”). For purposes of
this Agreement, the terms “Permanent Disability,” “Cause” and “Good Reason”
shall have the meanings set forth in the Employment Agreement. The Performance
Award is subject to termination as follows:

(a) Termination of Employment For Cause. Upon the termination of the Grantee’s
employment with the Company and/or its Subsidiaries for Cause (in accordance
with Section 6.6 of the Employment Agreement) prior to the Vesting Date, the
unvested portion of the Grantee’s Performance Award shall be forfeited as of the
date of such termination of employment.

(b) Termination of Employment by the Company without Cause or by the Grantee for
Good Reason. Except as otherwise provided in the Employment Agreement to the
extent then in effect, upon termination of the Grantee’s employment by the
Company without Cause or by the Grantee for Good Reason (in accordance with
Section 6.3 of the Employment Agreement), in either case on or after [2 years
after Grant Date] but prior to the Vesting Date, then this Award of RSUs shall
remain outstanding and the number of RSUs to vest shall be determined in
accordance with the process set forth in Section 2, provided that the resulting
number of vested RSUs will be reduced by 50% (and the remainder of this Award of
RSUs will be forfeited).

(c) Termination of Employment On Account of Retirement. Except as otherwise
provided in the Employment Agreement to the extent then in effect, upon the
Grantee’s retirement (as defined below) prior to the Vesting Date, then this
Award of RSUs shall remain outstanding and the number of RSUs to vest shall be
determined in accordance with the process set forth in Section 2, provided that
the resulting number of vested RSUs will be reduced pro rata to correspond with
the portion of the period commencing on the Grant Date and ending on [last day
of Performance Period] that has elapsed as of the effective date of the
Grantee’s retirement (and the remainder of this Award of RSUs will be
forfeited).

For purposes of this Section 3(c), “retirement” means the termination of
employment with the Company and each of its Subsidiaries or Affiliates by the
Grantee on or after reaching age 63; provided that the Grantee’s employment is
not terminated for Cause and provided further that such termination will
constitute a retirement for these purposes only if, at least one year prior to
the Grantee’s desired retirement date, the Grantee delivers a written notice (by
any means, including by email) to the VP - Human Resources or other employee
within the Human Resources Department of the Company that (x) indicates the
Grantee intends to retire and (y) specifies an intended retirement date.

(d) Other Termination of Employment After Second Year. Except as otherwise
provided in the Employment Agreement to the extent then in effect, upon
termination of the Grantee’s employment for any reason not addressed in Sections
3(a), (b) or (c) above, including Grantee’s voluntary resignation, in any event
on or after [2 years after Grant Date] but prior to the Vesting Date, then this
Award of RSUs shall remain outstanding and the number of RSUs to vest shall be
determined in accordance with the process set forth in Section 2, provided that
the resulting number of vested RSUs will be reduced by 80% (and the remainder of
this Award of RSUs will be forfeited).

(e) Other Termination of Employment. Except as otherwise provided in the
Employment Agreement to the extent then in effect and except as otherwise set
forth in Sections 3(a), (b), (c) or (d) above, if the Grantee’s employment with
the Company and/or its Subsidiaries terminates prior to the Vesting Date for any
reason, the unvested portion of this Award shall be forfeited as of the date of
such termination of employment.

 

3



--------------------------------------------------------------------------------

4. No Shareholder Rights Prior to Vesting. The Grantee shall have no rights of a
shareholder (including the right to distributions or dividends) with respect to
the Company’s stock issuable hereunder until such stock is issued pursuant to
the terms of this Agreement.

5. Dividend Treatment. Upon the Company’s payment of a cash dividend or stock
dividend in respect of the Company’s Stock and prior to vesting of this
Performance Award, the Grantee shall be credited with a number of additional
RSUs in respect of RSUs outstanding on the record date for such dividend (for
this purpose, the number of RSUs that are outstanding shall be based on the
target number of RSUs), with such number of additional RSUs to equal the
aggregate dividend payable with respect to the shares subject to the RSUs with
respect to which the dividend is paid, divided by the volume weighted average
trading price of the Stock for the ten (10) trading days immediately preceding
the dividend record date, rounded down to the nearest whole share. Such
additional RSUs shall be eligible to vest on the same schedule and subject to
the same conditions as the original RSUs grant to which the additional RSUs are
attributable. Notwithstanding the foregoing, additional RSUs credited pursuant
to the operation of this Section 5 may be settled in cash or Stock, as
determined by the Committee.

6. Performance Award Subject to Plan. The Performance Award is subject to the
provisions of the Plan, which are hereby incorporated by reference. In the event
of any conflict between this Agreement and the Plan, the Plan shall control. In
the event of any ambiguity in this Agreement, any term which is not defined in
this Agreement, or any matters as to which this Agreement is silent, the Plan
shall govern.

7. No Rights to Continuation of Employment. Nothing in the Plan or this
Agreement shall confer upon the Grantee any right to continue in the employ of
the Company or any Subsidiary thereof or shall interfere with or restrict the
right of the Company to terminate the Grantee’s employment at any time for any
reason.

8. Tax Withholding. The Company shall be entitled to require a cash payment by
or on behalf of the Grantee (and/or to deduct from the number of shares of Stock
otherwise deliverable hereunder a number of shares of Stock with a Fair Market
Value equal to) any sums required by federal, state or local tax law to be
withheld or to satisfy any applicable payroll deductions with respect to the
vesting the Performance Award.

9. Section 409A Compliance. It is the intention of the Company and the Grantee
that all payments, benefits and entitlements received by the Grantee under this
Agreement be provided in a manner that does not impose any additional taxes,
interest or penalties on the Grantee with respect to such payments, benefits and
entitlements under Section 409A of the Code, and its implementing regulations
(“Section 409A”), and the provisions of this Agreement shall be

 

4



--------------------------------------------------------------------------------

construed and administered in accordance with such intent. Each of the Company
and the Grantee has used, and will continue to use, their best reasonable
efforts to avoid the imposition of such additional taxes, interest or penalties,
and the Company and the Grantee agree to work together in good faith to amend
this Agreement, and to structure any payment, benefit or other entitlement
received by the Grantee hereunder, in a manner that avoids imposition of such
additional taxes, interest or penalties while preserving the affected payment,
benefit or entitlement to the maximum extent practicable and maintaining the
basic financial provisions of this Agreement without violating any applicable
requirement of Section 409A.

10. Governing Law. This Agreement shall be governed by, interpreted under, and
construed and enforced in accordance with the internal laws, and not the laws
pertaining to conflicts or choice of laws, of the State of Delaware applicable
to agreements made and to be performed wholly within the State of Delaware.

11. Binding on Successors. The terms of this Agreement shall be binding upon the
Grantee and upon the Grantee’s heirs, executors, administrators, personal
representatives, transferees, assignees and successors in interest, and upon the
Company and its successors and assignees, subject to the terms of the Plan.

12. Transferability. The Performance Award is not transferable except (i) as
designated by the Grantee by will or by the laws of descent and distribution or
(ii) as otherwise expressly permitted by the Committee. If any rights
exercisable by the Grantee or benefits deliverable to the Grantee under this
Agreement have not been exercised or delivered at the time of the Grantee’s
death, such rights shall be exercisable by the Designated Beneficiary, and such
benefits shall be delivered to the Designated Beneficiary, in accordance with
the provisions of the Plan.

13. Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding between the parties as to the subject matter hereof.

14. Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any Section.

15. Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery to the other party or confirmed
fax or overnight courier, or by postage paid first class mail, addressed as
follows:

If to the Grantee:

The address of his principal residence as it appears in the Company’s records,
with a copy to him at his office in Houston, Texas.

If to the Company:

Diamond Offshore Drilling, Inc.

15415 Katy Freeway, Suite 100

Houston, Texas 77094-1800

Attention:     Corporate Secretary

Facsimile:    (281) 647-2223

 

5



--------------------------------------------------------------------------------

or to such other address as any party shall have furnished to the other in
writing in accordance with this Section 15. Notice and communications shall be
effective when actually received by the addressee if given by hand delivery or
confirmed fax, when deposited with a courier service if given by overnight
courier, or two (2) business days following mailing if delivered by first class
mail.

16. Amendment. This Agreement may not be modified, amended or waived except by
an instrument in writing signed by the Company and the Grantee. The waiver by
either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by the other party of a provision of this Agreement.

17. Coordination With Employment Agreement. The provisions of Section 21 and 22
of the Employment Agreement are hereby incorporated herein by reference.

18. Acceptance. Acceptance of this Agreement by the Grantee acknowledges receipt
of a copy of the Plan and this Agreement, and acknowledges that the Grantee has
read and understands the terms and provisions hereof and accepts the Performance
Award subject to all the terms and conditions of the Plan and this Agreement.
The Company may, in its sole discretion, deliver any documents related to this
Award by electronic means. The Grantee hereby consents to receive all applicable
documentation by electronic delivery and to participate in the Plan through an
on-line (and/or voice activated) system established and maintained by the
Company or a third party vendor designated by the Company. By Grantee’s
signature and the signature of the Company’s representative below, or by
Grantee’s acceptance of this Award through the Company’s online acceptance
procedure, this Agreement shall be deemed to have been executed and delivered by
the parties hereto as of the Grant Date.

IN WITNESS WHEREOF, effective as of the Grant Date, the Company has caused the
Agreement to be executed on its behalf by a duly authorized officer.

 

DIAMOND OFFSHORE DRILLING, INC. By:

 

[Name] [Title]

 

ACCEPTED AND AGREED:

 

[Name]

 

6



--------------------------------------------------------------------------------

Schedule A

Vesting of Performance RSUs

The Award of Performance RSUs pursuant to this Agreement shall vest dependent
upon level of achievement of the following Performance Goal for the Performance
Period, subject to the Negative Discretion of the Committee:

The average, for the three calendar years included in the Performance Period, of
the quotient obtained (with respect to each such calendar year) from the
following formula shall equal [    ]% (“Target”):

 

Adjusted EBITDA for such year

    Adjusted Net PP&E as of 31 December of such year    

Where:

“Adjusted EBITDA” means, for any calendar year, for the Company and its
subsidiaries, on a consolidated basis, an amount equal to consolidated net
income (excluding the cumulative effect of any change in accounting principle)
determined in accordance with United States generally accepted accounting
principles (“GAAP”) for such year plus or minus, as applicable, the following to
the extent deducted in calculating such consolidated net income: (a) plus an
amount equal to interest expense in accordance with GAAP, for such year,
(b) plus or minus the provision for tax expense or benefit accrued by the
Company and its consolidated subsidiaries for such year, (c) plus the amount of
depreciation and amortization expense for such year, (d) minus, without
duplication, interest income for such year, as determined in accordance with
GAAP, (e) plus or minus, without duplication, the amount of non-operating
expenses or income for such year, all as determined in accordance with GAAP, and
(f) excluding (i) the effects of any asset impairments recorded during such
year, (ii) any gain or loss on the sale of assets during such year and (iii) any
rig margin – defined by the Company as rig revenue less controllable expenses –
associated with an asset acquired during the Performance Period; and

“Adjusted Net PP&E” means, at any date of determination, for the Company and its
subsidiaries, on a consolidated basis, an amount equal to the net book value of
all property, plant, and equipment (including, without limitation, land, mineral
rights, buildings, structures, machinery, and equipment), determined in
accordance with GAAP, plus an amount equal to the net book value of all
property, plant, and equipment (including, without limitation, land, mineral
rights, buildings, structures, machinery, and equipment) classified on the
Company’s balance sheet as held for sale, as determined in accordance with GAAP,
in each case excluding, over the elapsed portion of the Performance Period to
date of such determination, (i) the effects of any impairment of assets and
(ii) the net book value added to or removed from net property, plant and
equipment or assets held for sale as a result of any asset acquired or sold
during such period.

 

7



--------------------------------------------------------------------------------

The level of achievement against the Performance Goal shall govern the number of
Performance RSUs that vest based on the schedule in the table below, subject to
the Negative Discretion of the Committee and based upon a target of 100% of
Performance Goal achievement:

 

Performance Level

  

Performance as a

Percentage of Target

   Performance
RSUs Vesting  

Below Threshold

   Less than 50%      0 % 

Threshold

   50%      67 % 

Target

   100%      100 % 

Maximum

   150% or greater      133 % 

Linear interpolation shall be applied to determine payments in the event of
performance falling between the levels stated in the above table.

 

8